 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAeon Precision Company, Inc., and International As-sociation of Machinists and Aerospace Workers,District Lodge No. 86. Case 27-CA-5623October 24, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn July 11, 1978, Administrative Law Judge JamesT. Rasbury issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief in support of the AdministrativeLaw Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Aeon Precision Compa-ny, Inc., Aurora, Colorado, its officers, agents, suc-cessors, and assigns, shall take the action set forth insaid recommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges unfair la-bor practices not found herein.' The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.In adopting the Administrative Law Judge's recommendation dismiss-ing the 8(aX3) allegation of the complaint, we find it unnecessary to rely onColeli's Furniture, Inc. v. N.L.R RB, 550 F.2d 1292 (Ist Cir. 1977), cited bythe Administrative Law Judge in his Decision.DECISIONSTATEMENT OF THE CASEJAMES T. RASsuRY, Administrative Law Judge: This mat-ter was heard by me in Denver, Colorado, on March 23,1978. On December 21, 1977,' the Regional Director forRegion 27 issued a complaint and notice of hearing, basedupon an unfair labor practice charge filed on November 3,alleging violations of Section 8(aXI) and (3) of the Na-tional Labor Relations Act, as amended, 29 U.S.C., § 151,et seq. (herein called the Act).All parties were afforded full opportunity to appear, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Based upon theentire record herein, including the briefs filed by the Gen-eral Counsel and the Respondent, and upon my observa-tion of the demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONAt all times material, Aeon Precision Company, Inc.(herein called Respondent), has been a corporation dulyorganized under and existing by virtue of the laws of theState of Colorado, maintaining its principal office andplace of business in Aurora, Colorado, where it operates amachine shop. In the course and conduct of its businessoperations Respondent annually sells and ships goods andmaterials valued in excess of $50,000 directly to points andplaces outside the State of Colorado. Respondent admits,and I herewith find, that at all times material Respondenthas been an employer within the meaning of Section 2(2)of the Act, engaged in commerce and in operations affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.It. THE LABOR ORGANIZATION INVOLVEDAt all times material International Association of Ma-chinists and Aerospace Workers, District Lodge No. 86(herein Union), has been a labor organization within themeaning of Section 2(5) of the Act.III. ISSUES1. Did Respondent on or about August 17 unlawfullyinterrogate an employee, create the impression of surveil-lance, and/or promise benefits to employees?2. Did Respondent violate Section 8(a)(3) and (1) of theAct by terminating Peter King on October 21 because ofhis Union or other concerted activities protected by Sec-tion 7 of the Act?IV THE ALLEGED UNFAIR LABOR PRACTICESA. The Union ActivityThe parties stipulated that a petition was filed by theUnion on August 31 seeking to represent employees in aunit consisting of "all production and maintenance em-m Unless otherwise indicated, all dates hereinafter shall refer to the year1977.60 AEON PRECISION COMPANYployees, including janitors and leadmen; but excluding of-fice clerical employees, salesmen, professional employees,guards and supervisors as defined in the Act." As a resultof the election held on November 15, the Union was notcertified as the collective-bargaining agent of the employ-ees in the aforementioned unit. The results of the electionwere certified as final on November 23.Peter King was employed by Respondent from April1971 until the date of his discharge, October 21. Kingserved his apprenticeship in England and was employed byRespondent as a lathe operator and at the time of his dis-charge was operating an N/C lathe, on which he hadworked for the past 2 years. According to King's testi-mony, he first spoke to some of the employees about thedesirability of having a union sometime during the monthof June. This early June activity was unconfirmed, butJames Moorhead confirmed that he and Peter King hadgone to see Jim Dugan, an organizer for the Union, in lateJuly. Thereafter Moorehead, Charles Adams, and PeterKing actively solicited the employees to join the Union,obtained signed union authorization cards, and frequentlywore union insignia on their clothing. (The parties stipulat-ed that the union authorization cards which provided thebasis for the Board-conducted election were dated August16, 17, and 18.)B. The 8(a)(1) AllegationsCharles Adams testified, "On the morning of August 17,Mr. Meanor had called me in to his office and asked me ifI knew anything about union activities, cards, or anythingelse. At that time I told him I didn't know. He said, 'Doyou know if persons by the name of Jim Moorehead or BillCarpenter are involved?' and I told him also then I didn'tknow. It wasn't until later on that afternoon that I evenfound out about cards or signing my own then." 2On or about August 18, Joe Black, president of Respon-dent Company, met with the employees.According to Peter King, Black told the employees "[h]eknew there was a union attempt. He asked us to hold offsigning cards and that he was getting information and hewould continue getting information on the Union andunion activities." King was of the opinion that Black held asecond meeting that day after he (Black) had talked to hisattorney and at that meeting he told the employees hecouldn't make any promises. King thought there were twoother meetings a day or two later at which the same thingwas repeated by Black.Adams was quite sure there were three or four employeemeetings around the 18th or 19th of August, and he quotedBlack as having said that he was "getting informationabout the Union and would continue to do so." However,Adams did not give this information to the Board's investi-gator at the time he gave his investigative affidavit, which1 Respondent's brief points out that the name Bill Carpenter as it appearsin the quote above was undoubtedly a reporter's error and the name shouldhave been Bill Carter. This would appear to be an accurate observationinasmuch as the same witness testified on cross-examination that he wasasked if he had heard anything about Jim Moorehead or Bill Carter beingpart of the lead.was dated November 15 (the day of the election and only Imonth after King's discharge).Moorehead's testimony regarding the meeting was muchless definitive. He said he did not recall what was said tooclearly because he was not that impressed and besides hismind was already made up about the Union. Mooreheaddid not relate anything to the field investigator regardingthe employee meetings with Black.Charles Curtis, who was called by Respondent, testified."To me. it was not an eventful occasion. I can remembermainly that Mr. Black's thing was, he couldn't say any-thing, that he had consulted with his attorney, and that hismouth was closed." Curtis was uncertain of the number ofmeetings and confessed that he just could not recall toomuch about these meetings.Joe Ray, currently an assistant foreman but a produc-tion control manager who was included within the bargain-ing unit at the relevant and significant time, testified thathe recalled attending two meetings but could not be sure ifthey were on the same day. His recollection was vague. Hetestified that Black "said he knew--he told us that he knewabout the union drive. He said that he could make nopromises to us by law, that he had talked to his attorneyand that is all that sticks in my mind at those meetings."Donald Meanor, the shop foreman, was not questionedregarding the meetings.Joe Black testified that he first talked to the employeesabout 12:30 p.m. on August 18. He told them he had"heard that there was some union activity going on and Iwould like them to not sign cards until I could see what Icould do and I was going to talk to my lawyer. I also didnot make any promises. I never threatened-. .. I said I'dhave to wait until I got advice from my attorney and untilthen I wasn't going to say anything." Black was quite cer-tain that there was only one other meeting, that it occurredon August 23 at 5:30 p.m., and that both shifts were pres-ent. At the second meeting, he testified, "I told them I wasnot allowed to say anything. I could not promise. I couldnot say anything and whatever they wanted to do, they hadto do it on their own. They started it and they could finishit." Black testified that each meeting only lasted about 5minutes, and this time estimate was not disputed by theother witnesses.Black further testified that he first became aware of theUnion's organization drive at Aeon about August 16 or 17,when he received a call from Chuck Curtis, who advisedhim that he was thinking about signing a union card. Curtistestified that he called Black, at which time he said, "Mr.Black, I'm about to sign a union card," to which Blackreplied, "Chuck, that is your business. I wouldn't try tostop you. You do what you think is right, but you know myfeelings."On cross-examination by the General Counsel, the fol-lowing series of questions explain why Curtis called Black.Q. Why did you call Mr. Black and tell him youwere going to sign a card?A. I consider Joe Black a friend of mine. I thoughthe should know.Q. After talking to him, you decided to not--not tosign a card?61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No, after talking to my wife. Mr. Black had noeffect on my decision. I called him back to tell him Iwas not going to sign any card.Q. You never did sign a card?A. No ma'am I did not.Curtis also testified that while he could not remember tooclearly all that he had said to Black, it was probable that hehad told him that union authorization cards were beingpassed out among the employees.C. The Discharge of Peter KingPeter King was discharged on October 20, because-Re-spondent contends-he had received three warning slipswithin a period of 6 months regarding either faulty work-manship or a disregard of company safety and efficiencyprocedures. The General Counsel contends King was dis-criminatorily discharged because he was a union activist.Reaching what I believe to be the correct resolution of thisconflict has not been done hastily or without some vacilla-tion on my part. However, mere suspicion is not sufficientto sustain proof of a violation.3And the burden is on theGeneral Counsel to prove the violation by a preponderanceof the evidence.'Joe Black testified that King exhibited his temper some 2years before his actual discharge, when there was a"threat" to remove him from his machine because of ina-bility to set up the machine properly, but that the supervis-or changed his decision "to keep him [King] from blowinghis block." On that occasion the supervisor had recom-mended discharge, but Black had intervened.In June, Joe Ray-a temporary foreman while Meanorwas on vacation-saw King reclining on a stool with onefoot on a bench in a position which he believed to be un-safe insofar as the operation of his machine was concernedand thereupon spoke to him. Ray said, "Pete, I'm tired ofgetting my ass chewed out about you not doing your workand please get up." 5King replied, "If they want me to getup, you tell those people to come down here and tell me."Ray reported this incident to the Blacks, and Randy Blackimmediately went to speak to King. The result was a firstwarning notice dated June 16 (G.C. Exh. 3). During thisconversation King acknowledged that he told Black, "I'myour employee, not your slave." King acknowledged thathe thought he had been fired over this incident when hewas told to punch out, but upon specific inquiry he wastold, "No, you can come back tomorrow."King also acknowledged that in August Joe Black hadspoken to him about being careless because he had scrap-ped two parts. This action was not written up as a warningnotice.In September King received a second written notice' Mere suspicion cannot substitute for proof of an unfair labor practie."Kings Terrace Nursing Homre taid Health Related Faiilri. 229 NL.RB 1180(1977). citing DSiL fg. Inc. 202 NLRB 970 (1973)alsrtaff Brewing Corp.. 128 NLRB 294, 295. fn. 2 (1960). enfd. as minldified 301 F.2d 216 (8th Cir. 1962).According to Ray. King had been wandering awa) from his machinetalking to another operator during much of Ihe week that Ray had served asa tcntporary foreman(G.C. Exh. 4), because he had run 18 parts that had to bereworked.On October 20, King was responsible for running twodifferent operations on each of 100 parts; he was to run thefirst operation on all 100 parts and then reset his machineto perform the second operation on those same 100 parts.In the late afternoon of October 20, Don Meanor had oc-casion to observe that those parts had an excessively slop-py fit in the "pot" for which they were designed. Meanoradvised King that the parts were too sloppy and that theproper dimensions appeared on the printout which Kingwas supposed to have been following. King's answer was,"I have always run it that way." It was necessary for Mea-nor to readjust the other machines down the line to accom-modate the results of King's errors on the first operation.After King changed his machine to run the second opera-tion, he took one of the parts to Jim Moorehead, whoworked at quality control, to ascertain if it passed inspec-tion. According to both Moorehead and King, the partpassed inspection and, shortly thereafter, at 5:30 p.m. Kingleft work for the day.King was scheduled to work on Friday, October 21, at 7a.m., but, without having made any effort to advise theCompany that he would be late for work, he appeared atapproximately 10 a.m.6When King failed to report for work as scheduled, andbecause the parts were needed, a trainee, Bruce Miller, wasassigned to run the second operation on the rest of theparts by using King's machine as he had left it set up thenight before. After running only one part, Miller discov-ered that the machine was improperly set up and that theoffsets needed to be changed. Don Meanor asked Moore-head to inspect the four parts on which King had run thesecond operation on the previous afternoon. Two of thefour parts were correct and two were incorrect. Meanorthen reported this incident to Randy Black, observing thathe had spoken to King concerning the first operation onthe previous day only to learn that King had set the secondoperation inaccurately, a fact which had been discoveredby a trainee. Black prepared King's final notice (G.C. Exh.2), and when King arrived at approximately 10 a.m., hewas advised of his discharge. Some angry words were ex-changed between Randy Black and Peter King.' Shortlythereafter King received his final paycheck and a substan-tial check ($10,000) from the profit-sharing plan, accumu-lated during his 6 years of employment.AnalysisThe testimony of Charles Adams concerning his interro-gaticn by Don Meanor regarding his and/or other employ-ees' union activity was straightforward and, I believe, hon-est and should be credited. Meanor did not deny theinterrogation. The Board has long held that interrogation" \llhough it ssas not an emlergency. King decided that it was necessaryfor him to assist his wife in taking their haby to the doctor to keep anappointment. While the reason for being late may have been justifiable, Ican see no reason why he should not, or could not. have made some effortto ad .ise the C ompany of his personal problem.While this conversation tends to reflect King's undisciplined character. Ican find nothing in this area of the testimony tending to prove or disproveans allegations of the complaint62 AEON PRECISION COMPANYof employees by a supervisor concerning union or otherprotected concerted activity directly interferes with theSection 7 rights of employees and thus violates Section8(a)(l) of the Act. Answering, Inc., 215 NLRB 688 (19;4).Although King testified that he talked to a few employ-ees in June concerning possible interest in a union, basedon his own testimony I conclude that this activity- ifany-was miaimal and remained unknown to Respo:ldentas well as to one of his close friends and later coactivist.Chuck Adams. Both King and Moorehead testified tl-evfirst contacted the Union in late July: the authorizationcards were all dated in mid-August. Charles Curtis testifiedthat he informed Joe Black about the Union in mid-Au-gust; this timing coincides with Meanor's wrongful ques-tioning of Charles Adams. Based upon the cumulative cvi-dence it seems both logical and reasonable to conclude thatRespondent had no knowledge of union activity until mid-August. Moreover, the testimony of Joe Ray as to the Juneincident leading to the first warning notice was convincing;King made light of the event and sought to explain hiscomment to Ray by indicating they frequently kiddedaround.It is difficult to determine just what Joe Black said at thebrief employee meetings. The three activists--King. Moore-head, and Adams-all testified they made no attempt to hidetheir activities; they, along with others, wore union insigniaat work. Under such circumstances it would not seem unusualto begin one's comments to the employees with a phrase suchas "I'm aware that the Union is active" or "I'm informed thatthe Union is seeking to have you sign cards." Such commentsare not necessarily coercive; this is particularly true in anenvironment where the union activists are operating openlyand without apparent fearof retaliation.8 1 am concerned thatneither Adams nor Moorehead was sufficiently impressed.concerned, or coerced to remember any part of the speechat the time they gave their pretrial affidavits to the Boardinvestigator.Moreover, Joe Black was an impressive witness, whom Ibelieve to have been completely candid and honest in histestimony. Even when viewed in the most favorable light(from General Counsel's viewpoint), the alleged remarksattributed to Joe Black are subject to dual interpretation,and I have grave doubt that it was employer conduct whichmight reasonably be said to have tended to interfere withthe exercise of employee rights under the Act. The testi-mony does not establish a strong pattern of conduct hostileto unionism. Not only did King, Moorehead, and Adamsopenly solicit union authorization cards, but a number ofemployees openly displayed the union insignia without ad-verse consequences. I find it impossible to conclude fromthe evidence in this record that Black's casual remarks evercreated the impression of surveillance, and certainly hemade no promises but, to the contrary, stated that he couldnot make any promises.The testimony establishes that Respondent had an un-published, but generally well-known, rule that three warn-ings within a 6-month period would result in dischargef.Neither the management nor the employees were strangers to an organl-zational campaign. A union had unsuccessfully sought to organize the em-ployees in 1972.King received three such warnings and, in accordance withthe policy. was discharged for that reason. The incidentswhich precipitated the warning notices are not denied. TheGeneral Counsel-through the testimony of Peter King-merely seeks to minimize their importance. or significance.thereby seeking to enhance the possibility of inferring anunlawful motive. The issue, then, as in nearly every Section81a)(3) termination case, is "the 'true purpose' or 'real mo-tive' " for the discharge.'0If Peter King was in fact dis-charged because of his union activities, it makes no differ-ence that there may also have been a legitimate reason forfitrlic him.LNConversely, if his discharge was not discrimi-natorils motivated, it is immaterial whether the dischargewas arbitrary, unreasonable, or unfair. The Act does not"give the Board any control whatsoever over an employer'spolicies. including his policies concerning tenure of em-ployment. .... (Aln employer may hire and fire at will forany reason whatsoever, or for no reason, so long as themotivation is not violative of the Act." 12As suggested earlier herein, I am unable to conclude thatRespondent was illegally motivated in the discharge of Pe-ter King. I reached that conclusion for the following rea-sons.1. While I believe King was reasonably accurate in mostof his testimony, nevertheless his demeanor reflected a def-inite "cockiness" or arrogance that was distasteful. The il-lustration that King testified about when Randy Black toldhim he (King) had stretched the rubber band too far wasundoubtedly appropriate. King's complete failure to makeany effort to notify his employer on the morning of Octo-ber 21 that he would be coming in to work at a late hourunder nonemergency conditions further illustrates his totallack of concern or an improper attitude.2. I credit Joe Black's testimony, particularly when hestated he did not learn that Peter King was a leader amongthe union activists until December 28, 2 months afterKing's discharge.3. The decision to discharge King was not hastily made.Not only did Randy Black and Don Meanor participate inthe decision. hut Joe Black testified that the final decisionkwas his. I he testimony of all the witnesses-with the possi-ble exception of King--indicates that the senior Black is afair-minded. highly respected employer whom the employ-ees liked and trusted.4. None of the other union activists or known unionsupporters have suffered any retribution. To the contrary,all have received raises along with the other employees,and one known union supporter has been the recipient oftwo postelection wage increases. The testimony' is convinc-ing that Respondent was of the opinion that MooreheadSee the testimon of Rands Black, Donald Meanor. and Joe Black I hatthe pohc.s as generally known to the employees was in no was refuted orquestioned by the General CounselI .raL l 357 U'nired Briihrhood of 7eantsters. etc [Los Angeleu.-SealtleV.olor Elpresr/ v .S i R B. 365 L.S 667. 675 1961): Radi, Offtier' It ni.oof the C omnnierioal Telegraphers tLnion. AFL JA. H. Bull Steariship ( onrm-ls LRB. 347 U.S 17.43 (1954).Local 152. 'nited Brotherhood of Teamsters, enl /Anter-itn Co.mprersedSleell v. N L R B. 343 F 2d 307. 309 (D,('. Cir. 1965).I_ 'Il. RB v A4c, ( 'onih (o. ci .342 F.2d 841. 847 (8th (ir. 1965)l 1s,,.5 I. R B s. (,,rhei, 1: 4 , r .Xr e da. d u ( olumbs hu firhl Ii r rl .2! 3F 2d 406. 413 (5th ( ir 19561.and caises there cited63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Adams and possibly Carter were the ringleaders of theunion activity and not Peter King.The Company has not been shown to harbor the type ofanimosity against union activity that would give it a motiveto discharge Peter King because of that activity, and theCompany has established by credible evidence that it hadlegitimate business reasons for the discharge. I herewithfind that the General Counsel has failed to establish by apreponderance of the credible evidence that there was ca-sual connection between Peter King's union or other pro-tected activity and his discharge.'3CONCLUSIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act when,on or about August 18, Supervisor Donald Meanor en-gaged in interrogating Charles Adams concerning his and/or other employees' union activity.4. The discharge of Peter King was not discriminatorilymotivated.5. Respondent did not illegally make promises to theemployees or create the impression of surveillance as al-leged in the complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14The Respondent, Aeon Precision Company, Inc., Auro-ra, Colorado, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Interrogating employees concerning their or their fel-low employees' union activities or other protected concert-ed activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its plant in Aurora, Colorado, copies of theattached notice marked "Appendix." 5 Copies of the no-tice, on forms provided by the Regional Director for Re-gion 27, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof. and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.1 (elelis Furniurture, In, v. v. L.R. B., 550 F. 2d 1292. 1293 (Ist Cir. 1977).14 In the event no exceptions are filed as provided by Sec, 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findir.gs. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.I5 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational L abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence and cross-exanune witnesses, the Na-tional Labor Relations Board has found that we violatedthe National Labor Relations Act and has ordered us topost this notice and to comply with its intent.The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or engage in union activitiesTo bargain collectively through representatives oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these activities.WE WILL NOT interrogate our employees concerningtheir, or other employees', union and/or protectedconcerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their Section 7 rights.AEON PRECISION COMPANY. INC.64